Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
Examiners Amendment
Below are amendments to the claims. Only claims 16 and 23 have been amended. Claims 20 and 27 have been cancelled. Claims 30-39 are new.  

16.	  A vehicle comprising:
		a steering lock;	
		an immobilizer;
		a first processor configured to perform a first process of:
			verifying key information of a key in a proximity of the vehicle; and
			upon successful verification of the key information,	instructing the vehicle to release the steering lock; and
		a second processor configured to, in parallel with the first process, verify biometric information of a user,
		wherein the first processor is configured to, after instructing the vehicle to release the steering lock:
			receive verification of the biometric information from the second processor; and
			upon receipt of the verification of the biometric information, instruct the vehicle to deactivate the immobilizer, and
		in a case in which the verification of the biometric information by the second processor has failed, the failure of the verification of the biometric information is displayed on a display.

20. 	  

		using a first processor, performing a first process of: 
			verifying key information of a key in a proximity of the vehicle; and
			upon successful verification of the key information, instructing the vehicle to release the steering lock; 
		using a second processor, in parallel with the first process, verifying biometric information of a user;
		using the first processor, after instructing the vehicle to release the steering lock:
			receiving verification of the biometric information from the second processor; and
			upon receipt of the verification of the biometric information, instructing the vehicle to deactivate the immobilizer; and
		in a case in which the verification of the biometric information by the second processor has failed, displaying the failure of the verification of the biometric on a display.

27. 	  

30.	  A vehicle comprising:
		a steering lock;	
		an immobilizer;
		an activation switch; 
		a fingerprint sensor at the activation switch that acquires fingerprint information of a user;
		a first processor configured to perform a first process of:
			verifying key information of a key in a proximity of the vehicle; and
			upon successful verification of the key information,	instructing the vehicle to release the steering lock; and

		wherein the first processor is configured to, after instructing the vehicle to release the steering lock:
			receive verification of the fingerprint information from the second processor; and
			upon receipt of the verification of the fingerprint information, instruct the vehicle to deactivate the immobilizer.

31. 	  The vehicle of claim 30, wherein the key information verification is performed inside a cabin of the vehicle.

32. 	  The vehicle of claim 30, wherein the release of the steering lock is performed upon an operation of an activation switch of the vehicle after the key information verification has been successfully performed.

33. 	  The vehicle of claim 30, wherein the second processor is configured to verify the fingerprint information of the user against registered fingerprint information, which has been registered in advance.
	
34. 	  The vehicle of claim 30, wherein in a case in which the verification of the fingerprint information by the second processor has failed, the failure of the verification of the fingerprint information is displayed on a display.

35.	  A method of controlling a vehicle having a steering lock, an immobilizer, an activation switch, and a fingerprint sensor at the activation switch, the method comprising:
		using the fingerprint sensor, acquiring fingerprint information of a user;
		using a first processor, performing a first process of: 
			verifying key information of a key in a proximity of the vehicle; and

		using a second processor, in parallel with the first process, verifying the fingerprint information; and
		using the first processor, after instructing the vehicle to release the steering lock:
			receiving verification of the fingerprint information from the second processor; and
			upon receipt of the verification of the fingerprint information, instructing the vehicle to deactivate the immobilizer.

36. 	  The method of claim 35, wherein the key information verification is performed inside a cabin of the vehicle.

37. 	  The method of claim 35, wherein the release of the steering lock is performed upon an operation of an activation switch of the vehicle after the key information verification has been successfully performed.

38. 	  The method of claim 35, wherein the fingerprint information of the user is verified against registered fingerprint information, which has been registered in advance.

39. 	  The method of claim 35, further comprising: 
		in a case in which the verification of the fingerprint information by the second processor has failed, displaying the failure of the verification of the fingerprint on a display.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendments on claim 16 and 23 will likely require at least four references for rejection (Yuhura, Hirono, Fabre, and Kawamura. See Office Action, 18 February 2021, 
New claims 30 and 35, which would likely require at least four references for rejection (Yuhura, Hirono, Fabre, and Todd. See Office Action, 18 February 2021, claim 7, page 14). It is believed the rejection of claim 21 under these references would not be considered reasonable.  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683